Citation Nr: 0926258	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an extraschedular rating in excess of 20 
percent for service-connected fracture of the transverse 
process at L1-L4, with traumatic arthritis and limitation of 
motion, prior to May 14, 2005, and in excess of 30 percent 
thereafter.

3.  Entitlement to an extraschedular rating in excess of 10 
percent for service-connected left ankle sprain.

4.  Entitlement to an extraschedular rating in excess of 10 
percent for service-connected scars of the right upper lip 
and chin.

5.  Entitlement to an increased rating in excess of 10 
percent for service-connected dermatophytosis of the right 
thigh and feet, acne vulgaris of the neck, and tinea 
versicolor of the waist and upper arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from July 1955 to 
June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

By decision issued in October 2005, the Board granted an 
increased disability rating to 30 percent for the Veteran's 
service-connected fracture of the transverse process at L1-
L4, with traumatic arthritis and limitation of motion, 
effective May 14, 2005; denied increased disability ratings 
for the service-connected left ankle sprain and scars of the 
right upper lip and chin; and remanded claims for an 
increased disability rating for service-connected 
dermatophytosis of the right thigh and feet, acne vulgaris of 
the neck, and tinea versicolor of the waist and upper arms 
and a TDIU.  The Veteran appealed to the Court of Appeals for 
Veterans Claims (Court) that part of the Board's decision 
that denied higher disability ratings for the Veteran's 
service-connected back, left ankles and scar disabilities.  
In January 2007, the Court vacated the Board's October 2005 
decision and remanded for further action pursuant to a Joint 
Motion for Remand.  The Joint Motion for Remand only found 
that the Board failed to address the applicability of 
extraschedular ratings under 38 C.F.R. § 3.321(b).  Based on 
this, the Board finds that the Court's remand has limited the 
scope of the Board's review to consideration only of the 
extraschedular aspect of the Veteran's claims for increased 
disability ratings.  Thus, the Board has recharacterized the 
issues as stated above.

The Board further notes that there is no indication in the 
claims file that a rating decision has been issued that puts 
into effect the October 2005 grant of an increased disability 
rating to 30 percent for the Veteran's service-connected 
fracture of the transverse process at L1-L4, with traumatic 
arthritis and limitation of motion, effective May 14, 2005, 
although the February 2009 Supplemental Statement of the Case 
acknowledges the increase.  The Board, therefore, refers this 
matter to the RO for appropriate action.

The issue of entitlement to an increased rating in excess of 
10 percent for dermatophytosis, acne vulgaris and tinea 
versicolor is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 15, 2008, prior to the promulgation of a final 
decision on the issue of entitlement to a TDIU, the appellant 
notified VA that a withdrawal of his appeal as to this issue 
only is requested.

2.  The disability picture of the Veteran's service-connected 
fracture of the transverse process at L1-L4, with traumatic 
arthritis and limitation of motion, is not so exceptional as 
to make the available schedular evaluations for that 
disability inadequate.

3.  The disability picture of the Veteran's service-connected 
left ankle sprain is not so exceptional as to make the 
available schedular evaluation for that disability 
inadequate.

4.  The disability picture of the Veteran's service-connected 
scars of the right upper lip and chin is not so exceptional 
as to make the available schedular evaluation for that 
disability inadequate.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
concerning the claim for TDIU benefits by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for referral for an extraschedular rating in 
excess of 20 percent prior to May 14, 2005, for fracture of 
the transverse process at L1-L4, with traumatic arthritis and 
limitation of motion, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5292, 5293 and 5295 (2002 & 
2003); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235, 5237, 
5242 and 5243 (2008).

3.  The criteria for referral for an extraschedular rating in 
excess of 30 percent since May 14, 2005, for fracture of the 
transverse process at L1-L4, with traumatic arthritis and 
limitation of motion, are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5292, 5293 and 5295 (2002 & 
2003); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235, 5237, 
5242 and 5243 (2008).

4.  The criteria for referral for an extraschedular rating in 
excess of 10 percent for left ankle sprain are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5271(2008).

5.  The criteria for referral for an extraschedular rating in 
excess of 10 percent for scars if the right upper lip and 
chin are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Codes 
7800 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 
4.3, 4.7 and 4.118, Diagnostic Codes 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  Here, the Veteran seeks an extra 
schedular evaluation for the disabilities addressed in this 
final decision.  As he argued this specific point before the 
Court, it is clear he has knowledge of the requirements for 
the award of this benefit.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  The Veteran has not identified any records he 
wished VA to obtain relative to this issue concerning an 
extra-schedular evaluation.  

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
November 2000, August 2001, and May 2005.  Significantly, the 
Board observes that he does not report that the conditions 
have worsened since he was last examined, and thus a remand 
is not required solely due to the passage of time.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  


II.  Dismissal of TDIU Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  On August 15, 
2008, the Veteran submitted a written statement expressing 
his desire to withdraw his claim for a TDIU.  Hence, the 
Veteran has withdrawn his appeal seeking entitlement to a 
TDIU, and there remain no allegations of error of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.

III.  Consideration of Referral for Extraschedular Ratings

Generally, disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.  

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. § 
3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995). 

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  First, the RO or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that disability 
are inadequate.  In other words, whether the disability 
picture presented in the record is adequately contemplated by 
the rating schedule.  In doing so, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for this disability.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.   

Back Disability

The Veteran was service-connected in June 1958 for residuals 
of fracture of the transverse process, which was evaluated 
under Diagnostic Code 5295 for lumbosacral strain.  In a 
March 1996 rating decision, the RO granted an increased 
rating to 20 percent and recharacterized the Veteran's back 
disability as fracture of transverse process L1-L4, with 
traumatic arthritis and limitation of motion.  In October 
2005, the Board granted an increased rating to 30 percent as 
of May 14, 2005, under Diagnostic Code 5285 (20 percent for 
moderate limitation of motion plus 10 percent for 
demonstrable deformity of the vertebral body).  

The record shows the Veteran underwent a VA examination for 
his back disability in November 2000.  At that time, the 
Veteran complained of pain, weakness and stiffness in his low 
back.  He reported having flare-ups of back pain two to three 
times per month that last two to seven days, which he treats 
with rest, appliance of heat, and the use of transcutaneous 
electrical nerve stimulations (TENS) and a girdle.  He 
reported having associated intermittent numbness in his legs, 
alternating, right greater than left, predominantly with 
sitting and driving.  The numbness is in the posterior of the 
leg and the toes.  

Physical examination showed the Veteran had normal posture 
and gait, with limitation of function on standing and walking 
reported to occur only during flare-ups.  The range of motion 
of the lumbar spine was within normal limits, but with pain 
at 35 degrees of extension and pulling in the right hip on 
left lateral flexion.  There was tenderness over the right 
hip area only.  Straight leg raising tests were negative on 
the left, but positive at 60 degrees on the right.  The 
examiner stated there were no DeLuca issues (i.e., weakness, 
fatigability, incoordination).  Neurological examination 
revealed deep tendon reflexes were 2+ in the left knee, and 
1+ in the left ankle, right knee and right ankle.  Sensation 
in both lower extremities was grossly intact.  Motor function 
was 5/5 throughout the lower extremities, with the exception 
of the right hip, which was 5-/5.  There was no evidence of 
muscle atrophy.  X-rays of the lumbar spine showed 
thoracolumbar levoscoliosis, multilevel advanced spondylosis 
with multilevel degenerative disc disease with the latter 
most pronounced at the lumbosacral junction.  

The diagnosis was status post fracture of transverse process 
from L1 to L4 and status post lumbar strain with 
thoracolumbar levoscoliosis and multilevel degenerative disc 
disease with the latter most pronounced at the lumbosacral 
junction.  The examiner remarked that, with regard to the 
effect of the Veteran's back condition on his usual 
occupation and daily activities, the Veteran notes that he 
had to give up carpentry due to his back and no longer works.  
He also reported that he can no longer drive due to his back, 
and he cannot sit for long periods of time.  He has to limit 
his activity at home due to his back pain.

The Veteran underwent a second VA examination for his back 
condition in May 2005.  At this examination, the Veteran 
reported that his back pain had worsened and that most of the 
time it radiates to his left leg.  He reported that his pain 
is 24/7 in duration and described the pain as dull with an 
intensity of 7 out of 10.  He stated that his pain gets 
better with heat and bed rest, and worsens with activity.  He 
reported flare-ups approximately once a week with an 
intensity of 10 out of 10, and that he has additional 
limitation of motion and functional impairment with some 
improvement with bed rest and heat.  He denied any 
constitutional complaints or sphincter dysfunction.  He 
described the pain in his back as on the left side greater 
than on the right side.  He denied any recent trauma and 
previous back surgeries.  He reported using a brace as an 
orthosis and a cane for walking.  He reported that he retired 
nine years before as a carpenter.  The examiner noted that 
pain clearly affects his activities of daily living and his 
occupational and recreational activities.

Physical examination revealed the Veteran to have no specific 
muscle spasms but he did have diffuse lumbar tenderness 
around the lumbosacral area.  He walked with a broad based, 
slow gait.  His range of motion was limited to 45 degrees of 
forward flexion, 10 degrees of extension, 15 degrees of 
lateral flexion bilaterally, and 30 degrees of lateral 
rotation bilaterally.  There was fatigue on repetitive 
testing especially on forward flexion, and increased pain 
with forward flexion and left lateral flexion.  Motor 
function was 4+/5 proximal and 5/5 distal.  Deep tendon 
reflexes were 1+ all over.  Sensory examination revealed no 
decreased sensation in terms of pain and temperature, no 
Babinski sign, bilateral positive straight leg raising tests 
at 60 degrees, and no Lasegue sign.  X-rays of the lumbar 
spine reported degenerative changes and no acute fractures.

The diagnosis was osteoarthritis of the lumbar spine and 
history of previous spinous process fractures.  In the 
examiner's opinion, the Veteran's current low back pain most 
likely correlates to his injury in the military service in 
addition to the normal wear and tearing of aging.

In addition, in May 2005, the Veteran underwent a VA 
peripheral nerves examination.  Physical examination revealed 
normal bulk of the lower extremities bilaterally without 
muscle wasting, no vesticulations and no abnormal movement.  
Range of motion was limited in the left lower extremity only 
due to pain with movement in the hip.  The Veteran had 
difficulty walking on his toes and on his heels.  He was 
unable to squat.  Straight leg tests were positive on both 
sides, left greater than right.  His gait was antalgic and he 
ambulated with a cane.  He had painful areas upon palpation 
in the regions where the sciatic nerve appears to come more 
superficially.  Reflexes were diminished with trace reflexes 
of the lower extremities with unobtainable S1 reflexes.  
Sensory examination demonstrated diminished vibratory sense, 
stocking distribution of sensory loss to pinprick up to the 
level of the ankle.  Lumbar spine x-rays were reviewed, and 
the examiner commented that they demonstrate moderate 
osteophytic changes and moderate to severe disc height loss.  
Electromyograph/nerve conduction studies were conducted and 
showed findings consistent with mild to moderate peripheral 
neuropathy in both lower extremities.  

The examiner opined that the Veteran demonstrates clinical 
electrophysiological evidence for peripheral neuropathy 
involving the lower extremities bilaterally.  He also stated 
there was evidence for degenerative spine disease and 
sciatica on the left side.  In his opinion, the peripheral 
neuropathy is more likely than not related to the Veteran's 
diabetes mellitus and not to his trauma in 1957.  The 
degenerative spine disease and sciatic pain, however, he 
stated was as likely as not related to trauma to the lower 
back.

VA treatment records are also of record from April 1999 to 
December 2007.  These treatment records show that, prior to 
May 2005, the Veteran received little treatment for his back 
disability, and it was controlled by medication (see January 
2005 VA treatment note).  After that, it appears that the 
Veteran began complaining of increasing pain in his low back 
and lower extremities.  He was evaluated by neurosurgery, but 
was found not to be a candidate for surgery.  Rather, it was 
believed that conservative treatment was best.  Thus, the 
Veteran has been treated with physical therapy and pain 
management with various medications and epidural shots with 
what appears to be limited success.  Although these treatment 
records show increased complaints of pain and additional 
treatment, they fail to indicate that the Veteran has had 
additional functional limitations (for example, additional 
limitation of motion) due to his increased pain.

As previously indicated, in its October 2005 decision, the 
Board found that a schedular rating in excess of 20 percent 
prior to May 14, 2005, and in excess of 30 percent 
thereafter, was not warranted.  Since the Court only ordered 
consideration of an extra-schedular rating, the schedular 
ratings are not at issue.  Pursuant to the Joint Motion for 
Remand, the Board must consider whether the Veteran is 
entitled to referral for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  After considering all the evidence, 
the Board finds referral is not warranted.

Prior to May 15, 2005, the Veteran's symptoms associated with 
his service-connected back disability include pain in the 
lumbar spine area with pain on motion (but no limitation of 
motion) with occasional radiation and numbness into either 
lower extremity.  As of May 15, 2005, his symptoms include 
limitation of motion, pain on motion, fatigue and increased 
pain on repetitive use, and radiculopathy of the left lower 
extremity.   However, such impairment is contemplated by the 
applicable rating criteria.  In the October 2005 decision, 
the Board evaluated the Veteran's back disability under all 
Diagnostic Codes that apply, including the Diagnostic Codes 
for intervertebral disc syndrome and lumbar strain under the 
old rating criteria, and a separate disability rating under 
Diagnostic Code 8520 for the neurologic manifestations when 
evaluating his disability under the current rating criteria.  
The rating criteria set forth in these Diagnostic Codes 
reasonably describe the Veteran's back disability and provide 
for higher disability ratings, but the Veteran's symptoms 
simply did not meet the criteria for a higher disability 
rating under any of the applicable Diagnostic Codes.  

For this reason, the Board finds that the first prong of the 
Thun test (i.e., that an exceptional disability picture is 
present such that the available schedular evaluations for 
that disability are inadequate) is not met as clearly the 
schedular evaluations contemplate the Veteran's symptoms.  
Therefore, the Board finds that the preponderance of the 
evidence is against referral for consideration of an 
extraschedular rating.  

In making this determination, the Board acknowledges the 
Veteran's lay statements in which he indicates that he had to 
quit working as a carpenter because of his service-connected 
back disability, thereby alleging marked interference with 
employment; however, the Board need not address this element 
as the evidence fails to establish the Veteran's back 
disability presents an exceptional disability picture.  See 
Thun v. Peake, supra (only if the schedular evaluation is 
found inadequate, does the RO or Board need to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors such as marked interference 
with employment or frequent hospitalizations (i.e., 
"governing norms")).  

Left Ankle

In 1958 the Veteran was service connected for a left ankle 
sprain.  His ankle sprain has been evaluated under Diagnostic 
Code 5271 for limitation motion of the ankle.  The Veteran's 
left ankle sprain is currently evaluated as 10 percent 
disabling.

The Veteran underwent VA examinations in August 2001 and May 
2005 for his left ankle sprain.  At the August 2001 
examination, the Veteran complained of intermittent pain, 
weakness, stiffness, instability, fatigue and lack of 
endurance in the left ankle during periods of flare-up.  
Flare-ups were intermittent and uncomfortable in severity, 
occurring approximately once a month and lasting one day.  He 
stated his left ankle condition is exacerbated by over usage 
and cold weather, and symptoms were alleviated by warm 
weather and rest.  Physical examination did not reveal any 
callosities, corns, skin breakdown or unusual shoe wear 
pattern.  There was no limited function in standing or 
sitting.  His gait was normal, and he ambulated without 
assistive or corrective devices.  The examiner did find 
abnormal movement in the left ankle with instability and 
weakness, but no heat, redness, swelling, effusion or 
drainage.  Range of motion of the left ankle was normal but 
with pain.  X-rays of the left ankle did not show any 
abnormalities.  The diagnosis was left ankle sprain status 
post fracture with residual pain.

At the May 2005 VA examination, the Veteran reported flare-
ups once a week.  He denied using a brace for his ankle, but 
stated he uses a cane to ambulate long distances.  He denied 
ever receiving cortisone injections.  Physical examination of 
the left ankle showed limited motion to 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  Strength of 
the ankle was 5/5.  His tibialis anterior, peroneal tendons, 
Achilles tendon and posterior tibialis tendon were all 
functioning, firing and working adequately.  No pain was 
elicited on plantar flexion and inversion stretches.  There 
was no evidence of ligamentous instability.  When performing 
range of motion exercises, the Veteran did so without 
grimacing, nor did he complain of pain during them.  X-rays 
of the left ankle did not reveal any abnormalities.  In the 
examiner's opinion, the Veteran's left ankle injury during 
service, now 40 years later, has little impact on his 
function overall.  The examiner stated that objectively the 
Veteran probably has approximately 5 degrees loss of 
functional range of motion with repetitive exercises, but he 
did not find any weakened movement, excess fatigability or 
incoordination, nor any pain with movement during the 
examination despite the Veteran's subjective complaints.  

VA treatment records in the claims file from April 1999 to 
December 2007 only show one treatment note from February 2007 
relating to the Veteran's left ankle.  At that time, the 
Veteran was being seen for his back disability and other 
medical problems.  He did not make any specific complaints 
regarding his left ankle.  Rather, an incidental finding of 
weakness in the left ankle was made on physical examination.  
The assessment was left ankle weakness of unknown duration, 
indicating that the Veteran did not report having a service-
connected disability related to this joint.

As previously indicated, in its October 2005 decision, the 
Board found that a schedular disability rating in excess of 
10 percent was not warranted.  The Joint Motion for Remand 
did not invalidate the schedular evaluation of the Veteran's 
left ankle disability.  Pursuant to the Joint Motion for 
Remand, however, the Board must consider whether the Veteran 
is entitled to referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  After considering all the 
evidence, the Board finds referral is not warranted.

The Veteran's symptoms associated with his service-connected 
left ankle disability include flare-ups of intermittent pain, 
weakness, stiffness, instability, fatigue and lack of 
endurance reportedly occurring once a month at the August 
2001 VA examination and once a week at the May 2005 VA 
examination.  Physical examination revealed no more than a 
loss of 5 degrees of dorsiflexion and plantar flexion.  (See 
May 2005 VA examination.)  Furthermore, although varying 
between examinations, there was objective evidence of 
instability and weakness of the ankle. (See August 2001 VA 
examination.)  The Board finds such impairment is 
contemplated by the applicable rating criteria set forth in 
Diagnostic Code 5271.  Furthermore, in the October 2005 
decision, the Board considered all other Diagnostic Code that 
evaluate ankle disabilities but found that none of them 
applied to the Veteran's left ankle disability as the 
evidence failed to show the disability was productive of 
ankylosis, malunion or nonunion of the os calcis or 
astragalus, or prior astragalectomy.  The rating criteria 
reasonably describes the Veteran's left ankle disability.  It 
also provides for a higher disability rating, but his 
symptoms simply did not meet the criteria for a higher 
disability rating under Diagnostic Code 5271.  

For this reason, the Board finds that the first prong of the 
Thun test (i.e., that an exceptional disability picture is 
present such that the available schedular evaluations for 
that disability are inadequate) is not met as clearly the 
schedular evaluation contemplates the Veteran's symptoms.  
Therefore, the Board finds that the preponderance of the 
evidence is against referral for consideration of an 
extraschedular rating.  

Scars of Right Upper Lip and Chin

The Veteran's service-connected scars on his right upper lip 
and chin have been evaluated as 10 percent disabling under 
Diagnostic Code 7800.  

The Veteran underwent VA examinations in November 2000 and 
May 2005.  At the November 2000 VA examination, the Veteran 
did not report any symptoms from these scars.  Physical 
examination revealed one scar on the right (Board notes the 
examiner stated left but the correct side is right) upper lip 
measuring 8 cm by 1 cm, irregular in shape, without 
tenderness, elevated.  Texture was soft, and color was pale.  
There was no underlying tissue loss, disfigurement, 
ulceration, breakdown, limitation of function, inflammation, 
keloid formation, edema or evidence of burn.  Physical 
examination also revealed one scar on the chin measuring 9 cm 
by 1 cm running vertically down the mid-chin and across 
horizontally over the right side of the chin.  It is 
irregular in shape, pale colored, nontender, soft textured 
and elevated.  There was no adherence to underlying soft 
tissue, disfigurement, keloid formation or limitation of 
function.  Pictures were submitted with the VA examination 
report, but unfortunately they are extremely blurry.

The May 2005 VA examination revealed three scars, two on the 
chin and one on the upper lip.  Examination of the chin 
revealed one scar on the inferior aspect of the chin 
measuring 1.5 cm by 0.5 cm, pink and hypertrophic, and one 
scar on the superior aspect of the chin, linear, measuring 
nearly 3 cm by 2 mm, depressed.  In the center of the upper 
lip was a 1 cm by 2 mm atrophic scar.  For any of these 
scars, there was no pain on palpation, no gross distortion of 
his face, no keloid formation, no breakdown of skin, no 
adherence to underlying tissue and no hypo or hyper-
pigmentation.  No pictures were taken or submitted in 
conjunction with this examination.

VA treatment records do not show any complaints of or 
treatment for the Veteran's service-connected scars on the 
right upper lip and chin.

As previously indicated, in its October 2005 decision, the 
Board found that a schedular disability rating in excess of 
10 percent was not warranted.  The Joint Motion for Remand 
did not invalidate the schedular evaluation of the Veteran's 
scars.  Pursuant to the Joint Motion for Remand, however, the 
Board must consider whether the Veteran is entitled to 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  After considering all the evidence, the Board 
finds referral is not warranted.

At the two VA examinations provided the Veteran, he did not 
report any current symptomatology related to his service-
connected scars on the right upper lip and chin.  Physical 
examination did, however, reveal them to be irregular in 
shape and either are depressed or elevated,  but are without 
tenderness, underlying tissue loss, disfigurement, 
ulceration, breakdown, limitation of function, inflammation, 
keloid formation, edema or evidence of burn.  The Board finds 
such impairment is contemplated by the applicable rating 
criteria set forth in Diagnostic Code 7800, both the old and 
new versions.  The rating criteria set forth in Diagnostic 
Code 7800 (both old and new) reasonably describe the 
Veteran's scars of the right upper lip and chin and provides 
for a higher disability rating, but his symptoms simply did 
not meet the criteria for a higher disability rating under 
Diagnostic Code 7800.  There is no other Diagnostic Code that 
is applicable to this disability.

For this reason, the Board finds that the first prong of the 
Thun test (i.e., that an exceptional disability picture is 
present such that the available schedular evaluations for 
that disability are inadequate) is not met as the schedular 
evaluation contemplates the Veteran's symptoms.  Therefore, 
the Board finds that the preponderance of the evidence is 
against referral for consideration of an extraschedular 
rating.  


ORDER

The appeal for entitlement to a TDIU is dismissed.

Entitlement to an extraschedular rating in excess of 20 
percent prior to May 14, 2005, for service-connected fracture 
of the transverse process at L1-L4, with traumatic arthritis 
and limitation of motion, is denied.

Entitlement to an extraschedular rating in excess of 30 
percent since May 14, 2005, for service-connected fracture of 
the transverse process at L1-L4, with traumatic arthritis and 
limitation of motion, is denied. 

Entitlement to an extraschedular rating in excess of 10 
percent for service-connected left ankle sprain is denied.

Entitlement to an extraschedular rating in excess of 10 
percent for service-connected scars of the right upper lip 
and chin is denied.

REMAND

The issue of entitlement to an increased disability rating in 
excess of 10 percent for dermatophytosis of the right thigh 
and feet, acne vulgaris of the neck, and tinea versicolor of 
the waist and upper arms is again remanded.  

The Veteran's claim was previously remanded by the Board in 
October 2005 for additional development; and in June 2008 for 
compliance with the October 2005 Board remand.  In the June 
2008 remand, the Board directed that, if referral for 
extraschedular consideration is deemed appropriate, then 
forward the claims file to the Director, Compensation and 
Pension Service.  If this did not resolve the claim, a 
Supplemental Statement of the Case was to be issued and the 
Veteran's claim returned to the Board.

In the February 2009 Supplemental Statement of the Case, the 
Veteran's claim for an increased disability rating was 
readjudicated and the 10 percent disability rating was 
continued.  However, there is no consideration of whether the 
Veteran's claim should be referred for extraschedular 
consideration as directed in the Board's June 2008 remand.  
Furthermore, there is no indication in the claims file that 
the Veteran's claim was actually referred for extraschedular 
consideration.  

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the Board finds it necessary to again remand 
the Veteran's claim for an increased disability rating for 
his service-connected skin disorder for adjudication in the 
first instance of whether referral for extraschedular 
consideration is warranted.

Accordingly, this case is REMANDED for the following:

1.  Readjudicate the Veteran's claim to 
determine if referral for 
extraschedular consideration is deemed 
appropriate and, if so, forward the 
Veteran's claims file to the Director, 
Compensation and Pension Service, for 
consideration of entitlement to an 
extraschedular rating for his service-
connected skin disability.

2.  If such action does not resolve the 
claim, a Supplemental Statement of the 
Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim 
should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


